DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I  and species A “ wherein expression and/or function of CXCR3 in the modified cell has been enhanced”, species B “antigen binding domain of a chimeric antigen receptor” and tumor antigen CD19, 4-1BB co-stimulatory signaling domain in the reply filed on 05-25-2022 is acknowledged.  The traversal is on the ground(s) that it would not be unreasonable or burdensome as applicant presents that a search for product claims will necessarily encompass and reveal methods of use. This is not found persuasive because a search for a product is more extensive than a search for a method , since a product could be made or used by any number of methods and still be applicable prior art. Furthermore, searching for methods requires consideration of factors such as timing, dosage and efficacy which are not necessarily relevant for product claims. It is an undue burden for the examiner to search and examine more than one invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-20 are pending in the application. Claims 20 (group II invention), and claims 5-6 (TCR), 8-13, 16-17 (TIGIT) are withdrawn as directed to non-elected species and inventions. Therefore claims 1-4, 7, 14-15, 18-19 are examined on the merits below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 14, 18  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedoya et al. (WO2016109410). Claim 1 describes a modified cell engineered to express an antigen binding molecule, additionally wherein the expression and or function of the chemokine receptor CXCR3 is enhanced.  The disclosure of Bedoya describes that CAR expressing cells which therefore express an antigen binding molecule may be additionally modified to co-express a transgenic CXC chemokine receptor such as CXCR3. Bedoya discloses multiple “constitutive” promoter sequences such as the IE-CMV promoter which may be utilized for expression of CAR molecules and co-expressed CXCR3 for example (p119, 1-32). In regards to instant claims 2-4 the antigen binding molecule is a chimeric antigen receptor molecule (comprising an extracellular, transmembrane and intracellular signalling domain) which is directed to CD19 (p119, 1-32), for example, with the intracellular signalling domain and co-stimulatory signalling domain comprised of CD3 zeta and 4-1BB (p27, 3-15).  In regards to claim 7 the effector cell that may be engineered to express the above molecules is a T cell (abstract).  In regards to the claim 14 the disclosure of Bedoya describes that the CAR molecule and additional molecule to be expressed (CXCR3) may be expressed on a same vector and under control of two different promoters (p120, 1-14) as such comprised of a nucleic acid encoding the desired molecules. In regards to the claim 18 as described above the disclosure of Bedoya describes that the exogenous CXCR3 molecule as expressed through a vector construct may comprise an upstream promoter sequence which therefore comprises a binding site for transcription factors as a function of promoter sequences. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bedoya as applied to claim 1 above, and further in view of Gowrishankar et al. (Mammalian Genome (2018) 29:739–756). The disclosure of Bedoya describes the limitations of claim 1 above including a cell modified with a chimeric antigen receptor antigen binding molecule which also is engineered to express enhanced levels of CXCR3. The disclosure of Bedoya further describes that promoters which are utilized for transgene expression in CAR modified cells may be constitutive or inducible promoters (p123, 6-21).  The disclosure of Gowrishankar describes inducible promoter NFAT which has been utilized in chimeric antigen receptor transformed T cells to drive antigen specific (CAR signalling) expression and delivery of cytokines for example to potentiate anti-tumor responses (p741, last paragraph). Gowrishankar additionally discloses that CAR T cells which express increased CXCR3 expression display better adhesion and chemotaxis, persistence and function in vivo in an environment where the CXCR3 ligand CXCL10 is present (p748,paragraph 7).  A tumor microenvironment is one location that may have a local enhancement of CXCL10 expression (p746, column2). Thus, considering the disclosure of Bedoya which describes the utility of controlling the enhanced expression of CXCR3 receptor with constitutive or inducible promoters it would be obvious to utilize an inducible promoter, such as the NFAT promoter which is controlled by the T cell activation transcription factors NFAT family for control of a CXCR3 molecule. In this scenario the inducible CXCR3 receptor would be only activated through the NFAT transcription factor when encountering an antigen which is the cognate ligand of the chimeric antigen receptor molecule. Through enhanced induced expression of the CXCR3 molecule the T cell would be then equipped to respond to inflammatory factors such as CXCL10 which are present in the tumor microenvironment and in this case would be stimulated to extravasate into the intratumoral spaces and carry out effector functions. Normal tissues which may not express the chimeric antigen receptor molecule ligand would not be affected by non-specific T cell extravasation in such a system allowing for more specific tumor targeting mechanism and potentially avoiding adverse effects of non-specific T cell activation. 
Conclusion
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644        

/AMY E JUEDES/Primary Examiner, Art Unit 1644